 



Exhibit 10.1
LANCE, INC.
2006 Five-Year Performance Equity Plan for Officers and Senior Managers

     
Purposes and Introduction
  The primary purposes of the 2006 Five-Year Performance Equity Plan for
Officers and Senior Managers are to:

            • Align executives’ interests with those of the Company’s
stockholders over the long term by linking a substantial portion of compensation
to the performance of the Company’s Common Stock as compared to the Russell 2000
Index (with dividends reinvested) over the five calendar years ending
December 31, 2010.
 
        • Provide a way to attract and retain key executives and managers who
are critical to Lance’s future success.
 
        • Provide competitive total compensation for executives and managers
including a portion based on the performance of the Company’s Common Stock.

     
 
  To achieve the maximum motivational impact, the performance measures and the
awards for meeting the goal will be communicated to participants as soon as
practical after the Plan is approved by the Compensation Committee of the Board
of Directors.
 
   
 
  Each participant will be awarded a Performance Equity Grant of Units, with
each Unit equivalent in value to one share of Common Stock of the Company, (the
“Performance Equity Units”) under the Lance, Inc. 1997 Incentive Equity Plan.
 
   
Plan Years
  The period over which performance will be measured is the five calendar years,
2006 through 2010 (the “Plan Years”).
 
   
Eligibility and Participation
  Eligibility in the Plan is limited to Executive Officers and senior managers
who are key to Lance’s success. The Compensation Committee will review and
approve participants nominated by the President and Chief Executive Officer.
 
   
 
  Exhibits A and B include the list of participants approved by the Compensation
Committee on February 8, 2006 and the Awards.

 



--------------------------------------------------------------------------------



 



     
Performance Measure
  The performance measures for the Plan are shown below. Specific goals and
related payouts are also shown below.
 
   
 
  For each trading day in the period from October 1, 2005 through December 31,
2005 and for each trading day in the period from October 1, 2010 through
December 31, 2010, the average of the closing values of the Russell 2000 Index
will be determined and the average of the closing price of the Company’s Common
Stock will also be determined. Based on the average values as of December 31,
2005, it is assumed that $100 is invested on January 1, 2006 in the Company’s
Common Stock and $100 on the same date in the Russell 2000 Index.
 
   
 
  The performance measure is the comparison of the cumulative total return on
$100 invested in the Company’s Common Stock (with dividends reinvested) over the
five Plan Years as compared to the cumulative total return on $100 invested in
the Russell 2000 Index (with dividends reinvested) over the same five Plan
Years. There will be no vesting or payout if the cumulative total return on the
Company’s Common Stock does not equal or exceed the cumulative total return on
the Russell 2000 Index over the Plan Years.

                                              Minimum     Target     Maximum  
 
  Common Stock over Russell 2000 Index   $ *     $ *     $ *  
 
                               
 
  Award Level Vested     * %     * %     * %

     
 
  [*Targets not required to be disclosed.]
 
   
 
  Percent of payout will be determined on a straight line basis from Minimum to
Target and Target to Maximum. There will be no payout unless the Minimum
performance measure is reached.
 
   
 
  If a cash dividend is paid with respect to the Company’s Common Stock, each
participant will be credited as of the applicable dividend payment date with an
additional number of whole and fractional Performance Equity Units (“Dividend
Units”) equal to (a) the total cash dividend the participant would have received
had the Performance Equity Units (and any previously credited Dividend Units
with respect thereto) had been actual shares of the Company’s Common Stock
divided by (b) the closing price of one share of the Company’s Common Stock on
the applicable dividend payment date. All Dividend Units shall become part of
the aggregate Performance Equity Units Award hereunder when credited to each
participant and shall be subject to all terms and

2



--------------------------------------------------------------------------------



 



     
 
  conditions of the Plan, including the vesting and payout provisions set forth
herein.
 
   
 
  The performance measure and specific goals will be communicated to each
participant at the beginning of 2006.
 
   
 
  Minimum, Target and Maximum levels are as set out above.
 
   
 
  The following definitions for the terms Maximum, Target and Minimum help set
the goal, as well as evaluate the payouts:

            • Maximum: Excellent; deserves payout above Target
 
        • Target: Normal or expected performance; deserves Target payout
 
        • Minimum: Lowest level of performance deserving a payout

     
 
  Attachments A and B list the Awards for each participant as determined by the
Compensation Committee.
 
   
 
  Final Award payments and the amount vested will be calculated promptly after
the Compensation Committee has reviewed the performance level achieved after
December 31, 2010.
 
   
Adjustments
  In the event that a dividend shall be declared upon the Common Stock payable
in shares of Common Stock, the number of Performance Equity Units shall be
adjusted by adding to the Award a number of Performance Equity Units equal to
the number of shares which would have been distributable thereon if the
Performance Equity Units had been outstanding shares of Common Stock on the date
fixed for determining the stockholders entitled to receive such stock dividend.
In the event that the outstanding shares of Common Stock shall be changed into
or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation, or changed into or
exchanged for cash or property or the right to receive cash or property (but not
including any dividend payable in cash or property other than a liquidating
distribution), whether through reorganization, recapitalization, stock split-up,
combination of shares, merger or consolidation, then each Performance Equity
Unit shall be adjusted to become a right to receive the number and kind of
shares of stock or other securities or cash or property or right to receive cash
or property into which each outstanding share of Common Stock shall be so
changed or for which each such share shall be exchanged. In the event there
shall be any change other than as specified above, in the number or kind of
outstanding shares of Common Stock or of

3



--------------------------------------------------------------------------------



 



     
 
  any stock or other securities into which such Common Stock shall have been
changed or for which it shall have been exchanged, then if the Compensation
Committee shall in its reasonable discretion determine that such change
equitably requires an adjustment in the Performance Equity Units, such
adjustment shall be made by the Compensation Committee in a manner consistent
with adjustments made by the Compensation Committee under the Lance, Inc. 1997
Incentive Equity Plan with respect to such transaction.
 
   
Award Payments
  Each participant shall receive one share of the Company’s Common Stock for
each Performance Equity Unit and Dividend Unit vested.
 
   
 
  To determine the number of shares of the Company’s Common Stock that vest
pursuant to each Performance Equity Unit (including each Dividend Unit) the
Compensation Committee will compare the cumulative total return on the Company’s
Common Stock to the cumulative total return on Russell 2000 Index over the Plan
Years, as described under Performance Measure above.
 
   
Form and Timing of Issuance of Common Stock
  Common Stock will be issued as soon as practicable after performance measures
are calculated and approved by the Compensation Committee, generally within
75 days after the end of the Company’s 2010 fiscal year. All awards will be
rounded to the nearest whole share of Common Stock.
 
   
Change In Status
  An employee hired into an eligible position during the Plan Years may
participate in the Plan for the balance of the Plan Years on a pro rata basis,
with the approval of the Compensation Committee.
 
   
Certain Terminations of Employment
  If a participant terminates employment due to the participant’s death,
disability or retirement prior to the end of the Plan Years, the participant (or
the participant’s beneficiary in case of death) will receive following the end
of the Plan Years, a payment for the Award determined as elsewhere provided
under the Plan, but pro rata based on the number of days elapsed since
January 1, 2006 (or such later date as the participant was employed by the
Company) through the date of death, disability or retirement. If a participant
terminates employment for any other reason prior to the end of the Plan Years,
including without limitation any termination of employment by the Company or
voluntary termination by the participant (other than retirement), the
participant’s Award will immediately terminate and be forfeited as of the date
of such termination of employment. For purposes hereof, “retirement” means the
participant’s termination of employment with the Company either (i) after
attainment of age 65 or (ii) after attainment of age 55 with the prior consent
of the Compensation Committee.

4



--------------------------------------------------------------------------------



 



     
Change In Control
  In the event of a Change in Control, pro rata payouts will be made with the
performance measure calculated on the actual average results for the 90 days
ending on the day prior to the Change in Control, based on the number of days in
the Plan Years preceding the Change in Control. Provided, that the dollar
amounts in the performance measure used to determine the Award Level Vested
percentage will likewise be prorated based on the number of days in the Plan
Years preceding the Change in Control. For example, if the Change in Control
occurred on January 1, 2008 (730 days, two years or 40%, rounded, of the Plan
Years) the performance measure would be as follows:

                                              Minimum     Target     Maximum  
 
  Common Stock over Russell 2000 Index   $ *     $ *     $ *  
 
                               
 
  Award Level Vested     * %     * %     * %

     
 
  [*Targets not required to be disclosed.]
 
   
 
  Provided, further, in the event of a Change in Control transaction described
in (iii) or (iv) below, for the purposes of calculating the performance measure,
the Russell 2000 Index and the Company’s Common Stock shall be valued at not
less than the closing value of the Russell 2000 Index and the closing price of
the Common Stock, respectively, on the last trading day prior to the Change in
Control. In the event of a Change in Control, the Company may elect to pay any
Awards hereunder in cash. Payouts will be made within 30 days after the relevant
transaction has been completed.
 
   
 
  “Change in Control” means, and shall be deemed to have occurred upon, the
first to occur of any of the following events:
 
   
 
  (i) Any Outside Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing twenty-five percent (25%) or more of
the combined voting power of the Company’s then outstanding securities; or
 
   
 
  (ii) During any period of two (2) consecutive years (not including any period
prior to the date hereof), individuals who at the beginning of such period
constitute the Board (and any new Director, whose nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the Directors then in office who either were Directors at the

5



--------------------------------------------------------------------------------



 



     
 
  beginning of the period or whose nomination for election was so approved)
cease for any reason to constitute a majority of the members of the Board; or
 
   
 
  (iii) The stockholders of the Company approve: (i) a plan of complete
liquidation of the Company; or (ii) an agreement for the sale or disposition of
all or substantially all of the Company’s assets other than a sale or
disposition of all or substantially all of the Company’s assets to an entity at
least sixty percent (60%) of the combined voting power of the voting securities
of which are owned by the stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
disposition; or
 
   
 
  (iv) The stockholders of the Company approve a merger, consolidation, or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the voting securities of the Company (or
such surviving entity) outstanding immediately after such merger, consolidation,
or reorganization.
 
   
 
  However, in no event shall a “Change in Control” be deemed to have occurred
with respect to a Participant if that Participant is part of a purchasing group
which consummates the Change in Control transaction. A Participant shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Participant is an equity participant in the acquiring company or group or
surviving entity (the “Purchaser”) except for ownership of less than one percent
(1%) of the equity of the Purchaser.
 
   
 
  “Beneficial Owner” has the meaning ascribed to such term in Section 13(d) of
the Exchange Act and Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.
 
   
 
  “Board” means the Board of Directors of the Company.
 
   
 
  “Director” means a member of the Board.
 
   
 
  “Member of the Van Every Family” means (i) a lineal descendant of Salem A. Van
Every, Sr., including adopted persons as well as persons related by blood,
(ii) a spouse of an individual described in clause (i) of this Paragraph or
(iii) a trust, estate, custodian and

6



--------------------------------------------------------------------------------



 



     
 
  other fiduciary or similar account for an individual described in clause
(i) or (ii) of this Paragraph.
 
   
 
  “Outside Person” means any Person other than (i) a Member of the Van Every
Family, (ii) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or (iii) a corporation owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the Company.
 
   
 
  “Participant” means an employee of the Company who is granted an Award under
this Plan.
 
   
Withholding
  The Company shall withhold from Awards or collect from participant any
Federal, foreign, state or local income or other taxes required to be withheld.
 
   
Communications
  Progress reports should be made to participants annually, showing performance
results.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, awards
and prorations for executive officers shall be approved by the Compensation
Committee.
 
   
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures and goals
and final award determination. The Committee retains the discretion to adjust
any award due to extraordinary events such as acquisitions, dispositions,
required accounting adjustments or similar events; anomalies affecting the
calculations under a performance measure or where fairness to participants or
the Company require an adjustment. The decisions of the Committee shall be
conclusive and binding on all participants.

7



--------------------------------------------------------------------------------



 



Exhibit A
Executive Officers

                      Performance Equity Name   Title   Unit Awards  

R. D. Puckett
  Executive Vice President, Chief Financial Officer and Secretary     60,000  
 
           
F. I. Lewis
  Vice President — Sales     42,000  
 
           
B. W. Thompson
  Vice President — Supply Chain     42,000  
 
           
E. D. Leake
  Vice President — Human Resources     36,000  
 
           
H. D. Fields
  Vice President and President, Vista Bakery, Inc.     30,000  
 
           
L. R. Gragnani, Jr.
  Vice President — Information Technology/CIO     18,000  
 
           
M. E. Wicklund
  Controller and Assistant Secretary     9,000  
 
         
 
           
 
 
Total
    237,000  

8